Case 6:20-cv-02154-RBD-LRH Document 19 Filed 02/09/21 Page 1 of 1 PageID 64




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                             Case No: 6:20-cv-2154-Orl-37LRH


AISHIA PETERSEN,
       Plaintiff,
v.
UNIQLO USA LLC,
       Defendant.
___________________________________/


      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE


       Plaintiff, AISHIA PETERSEN, by and through the undersigned attorney, file this Notice

of Voluntary Dismissal with Prejudice and states that the Petition for Injunctive Relief and all

allegations therein are withdrawn and the Plaintiff requests a dismissal of the Petition with

prejudice.

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of February 2021 the foregoing document has been

filed using CM/ECF system and       will be served on Defendant’s counsel via email.


                                             s/Acacia Barros
                                             Attorney for Plaintiff
                                             ACACIA BARROS, P.A.
                                             Acacia Barros, Esq.
                                             FBN: 106277
                                             11120 N. Kendall Dr., Suite 201
                                             Miami, Florida 33176
                                             Tel: 305-639-8381
                                             ab@barroslawfirm.com



                                               1
